, NW SUITE 900 WASHINGTON, DC20001 PHONE:202.508.3400 FAX:202.508.3402 www.bakerdonelson.com Terrence O. Davis, Shareholder Direct Dial: 202.654.4514 Direct Fax: 202.508.3402 E-Mail Address: todavis@bakerdonelson.com January 9, 2014 VIA EDGAR Securities & Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re:Starboard Investment Trust, File Nos. 333-159484 and 811-22298 Dear Sir/Madam: On behalf of Starboard Investment Trust, a registered open-end investment company (the "Trust"), we submit with this letter, via electronic filing, a preliminary proxy statement on behalf of the Presidio Multi-Strategy Fund, a series of the Trust (the "Fund").The primary purpose of the proxy statement is to solicit shareholder approval of an Investment Advisory Agreement between the Fund and CV Investment Advisors, LLC ("CV").CV presently is acting as the investment adviser to the Fund pursuant to the terms of an interim investment advisory agreement. If you have any questions or comments, please contact Terrence Davis at 202.654.4614. Sincerely, /s/ Terrence Davis Terrence Davis
